Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                         Illinois Official Reports                       the accuracy and
                                                                         integrity of this
                                                                         document
                                 Appellate Court                         Date: 2020.11.05
                                                                         10:32:53 -06'00'



         JPMorgan Chase Bank, N.A. v. Robinson, 2020 IL App (2d) 190275



Appellate Court      JPMORGAN CHASE BANK, N.A., Plaintiff-Appellee, v. ALLEN
Caption              ROBINSON SR.; UNKNOWN HEIRS AND LEGATEES OF
                     ALLEN ROBINSON SR., if Any; UNKNOWN OWNERS; and
                     NONRECORD CLAIMANTS, Defendants (Allen Robinson Sr.,
                     Defendant-Appellant; The Bank of New York Trust Company N.A.,
                     as Successor to JPMorgan Chase Bank, N.A., as Trustee; Residential
                     Funding Company, LLC, f/k/a Residential Funding Corporation,
                     Attorney-in-Fact; Leticia Romo; Fifth Third Mortgage Company;
                     Federal Home Loan Mortgage Corporation; Monika J. Szczurek;
                     Mortgage Electronic Registration Systems, Inc.; The Village of Glen
                     Ellyn; The Village of Lombard; and Unknown Occupants, Third-Party
                     Defendants-Appellees).



District & No.       Second District
                     No. 2-19-0275



Filed                April 13, 2020
Rehearing denied     June 4, 2020



Decision Under       Appeal from the Circuit Court of Du Page County, No. 06-CH-1777;
Review               the Hon. Bonnie M. Wheaton, Judge, presiding.



Judgment             Affirmed.
     Counsel on                Giovanni Raimondi, of RAI Law, LLC, of Schaumburg, for appellant.
     Appeal
                               James V. Noonan and Mitchell A. Lieberman, of Noonan &
                               Lieberman, Ltd., of Chicago, for appellees JPMorgan Chase Bank,
                               N.A, and Monika Szczurek.

                               Katharine F. Lessaris, Jena Valdetero, Jessica D. Pedersen, and Kristin
                               Howard Corradini, of Bryan Cave Leighton Paisner LLP, of Chicago,
                               for appellee Ocwen Loan Servicing, LLC.

                               Kathryn A. Campbell and Sarah I. Rashid, of McGuireWoods LLP, of
                               Chicago, for appellee Mortgage Electronic Registration Systems, Inc.

                               Timothy L. Binetti, of Dinsmore & Shohl LLP, of Chicago, for
                               appellees Fifth Third Mortgage Company and Federal Home Loan
                               Mortgage Corporation.

                               No brief filed for other appellees.



     Panel                     JUSTICE McLAREN delivered the judgment of the court, with
                               opinion.
                               Justices Hutchinson and Jorgensen concurred in the judgment and
                               opinion.


                                               OPINION

¶1        This case concerns whether defendant, Allen Robinson Sr., was properly served and, if he
      was not, whether he could obtain the relief he sought. Plaintiff, JPMorgan Chase Bank, N.A.
      (Chase Bank), filed a complaint to foreclose a mortgage against, inter alios, defendant. Chase
      Bank issued several summonses for defendant. Defendant was served. After defendant did not
      appear, Chase Bank moved for a default judgment. The court granted the motion and entered
      a default judgment of foreclosure and sale. Chase Bank subsequently sold the foreclosed
      property at a sheriff’s sale, and the court confirmed the report of sale. Monika J. Szczurek
      eventually purchased the property.
¶2        Almost seven years after the sale to Szczurek, defendant filed a petition to, inter alia, quash
      service of process and vacate all orders and judgments entered in the case, arguing that he had
      been improperly served by a special process server in Cook County, in violation of section 2-
      202(a) of the Code of Civil Procedure (Code) (735 ILCS 5/2-202(a) (West 2018)). The court
      determined that Szczurek’s property rights were protected by section 2-1401(e) of the Code



                                                   -2-
     (id. § 2-1401(e)), because no jurisdictional defect appeared on the face of the record.
     Therefore, the court dismissed defendant’s petition.
¶3       Defendant appeals, and we affirm.

¶4                                         I. BACKGROUND
¶5       According to defendant’s petition, on October 2, 2006, Chase Bank filed the foreclosure
     complaint against him. The property was commonly known as 1S277 Lawler Avenue,
     Lombard, Illinois, 60148.
¶6       Chase Bank employed ProVest, LLC, as a special process server. Andy McIntosh, a
     ProVest employee, averred that he “was appointed by the Court [(of Du Page County)] to serve
     process” and that he served defendant by substitute service at “1656 S. Central Park Avenue,
     Chicago, IL 60623” on October 16, 2006.
¶7       On December 14, 2006, the trial court entered a default judgment against, inter alios,
     defendant, for failure to appear or plead. The court further entered a judgment of foreclosure
     and sale. In April 2007, the property was sold at a sheriff’s sale to the Bank of New York Trust
     Company, N.A. (BONY), as successor in interest to Chase Bank, “as trustee Residential
     Funding Company L.L.C. f/k/a Residential Funding Corporation, attorney-in-fact.” On May 2,
     2007, the court approved and confirmed the report of sale. On May 31, 2007, a sheriff’s deed
     that the Sheriff of Du Page County issued to BONY was recorded in the Du Page County
     recorder of deed’s office. In October 2007, a special warranty deed BONY issued to Leticia
     Romo and a mortgage Romo granted to Fifth Third Mortgage Company (Fifth Third) were
     recorded. On March 6, 2010, a lis pendens and notice of foreclosure Fifth Third provided to
     Romo was recorded. In November 2010, a sheriff’s deed issued to Federal Home Loan
     Mortgage Corporation (Federal Home) was recorded.
¶8       In September 2011, Szczurek purchased the property from Federal Home, which conveyed
     the property by special warranty deed. Szczurek obtained a mortgage from Mortgage
     Electronic Registration Systems, Inc. (MERS). Both the special warranty deed and the
     mortgage were recorded on September 28, 2011.
¶9       Approximately 12 years after defendant was served and approximately 7 years after
     Szczurek took title to the property, on September 12, 2018, defendant filed his petition to
     vacate the judgment of foreclosure and sale, pursuant to section 2-1401(e) of the Code (id.).
     Defendant argued that the judgment was void because the court “did not acquire personal
     jurisdiction over [him] because [he] was served in Cook County, Illinois and the Circuit Court
     did not appoint a special process server to serve process in Cook County. The lack of
     jurisdiction was apparent on the face of the record.” Defendant asked the court to, inter alia,
     (1) quash service for defendant; (2) vacate all orders and judgments entered in the case as void
     ab initio; (3) find that the lack of personal jurisdiction was apparent on the face of the record;
     (4) find that defendant was the owner of the property; (5) grant him possession of the property
     and restitution from Chase Bank, Romo, and Szczurek, for the use and occupancy of the
     property or, if possession could not be restored to defendant, restitution for the value of the
     property on the date “this petition is granted,” plus the value of the use and occupancy of the
     property from June 1, 2007, through the date restitution is paid; and (6) grant him restitution
     of all profits derived from the property from Chase Bank, Romo, Fifth Third, Federal Home,
     Szczurek, and MERS.


                                                 -3-
¶ 10       On November 19, 2018, MERS filed a motion to dismiss pursuant to section 2-619 of the
       Code, arguing, in part, that (1) the bona fide-purchaser protections of section 2-1401(e) of the
       Code barred defendant’s petition, because failure to comply with section 2-202(a) (735 ILCS
       5/2-202(a) (West 2006)) was not apparent on the face of the record, as Chicago lies within both
       Cook and Du Page counties and the service return failed to reflect the county in which service
       was returned, (2) section 1401(e)’s bona fide-purchaser protections barred the possessory
       relief defendant requested, (3) the petition was barred by the doctrine of laches, and (4) the
       relief defendant requested was “extraneous in nature.”
¶ 11       On March 17, 2018, Ocwen Loan Servicing (Ocwen), as servicer for BONY, filed a motion
       to dismiss defendant’s section 2-1401 petition. Ocwen argued that defendant’s petition
       (1) should be dismissed pursuant to section 2-615 of the Code because the petition failed to
       meet Illinois’s fact-pleading standards and failed to attach a copy of the affidavit of service
       and the summons, which allegedly showed improper service; (2) was moot under section 2-
       1401(e)’s bona fide-purchaser protections, because there was no jurisdictional defect on the
       face of the record (“[T]o determine if service was proper, an individual would have to look up
       the county in which [defendant] was served (which is not listed on the affidavit of service).
       *** The affidavit of service does not alert potential purchasers to a problem with title”); (3) was
       time-barred pursuant to section 13-109 of the Code, because more than seven years had passed;
       (4) was barred under the doctrine of laches; and (5) was barred under the doctrine of unclean
       hands.
¶ 12       On December 20, 2018, Szczurek filed a motion to dismiss pursuant to section 2-619.1 of
       the Code, arguing that defendant’s petition was barred (1) under the doctrine of laches, (2) by
       adverse possession pursuant to section 13-109 of the Code, and (3) under the bona fide-
       purchaser protections of section 2-1401(e) of the Code.
¶ 13       On March 11, 2019, the trial court granted all three motions to dismiss. The court’s order
       states:
                   “[The] Court takes judicial notice that Chicago is a municipality located in two
               different counties: Cook County and Du Page County. However, the Service Return
               states the zip code of the Service Address to be 60623 and does not recite the county in
               which the service was made. For the Court to determine which county in which this zip
               code is located, an investigation would be required. The Court is unable to take judicial
               notice of the county in which this zip code is located. Thus, the Court finds that the
               defect complained of is not apparent on the face of the record.
                   The Motion to Dismiss [defendant’s] Petition for Relief from Void Judgments is
               GRANTED only on the basis of the bona fide [sic] purchaser argument asserted by
               [MERS], [Szczurek], and [Chase Bank and OCWEN, servicer to BONY, successor in
               interest to Chase Bank]. The Court rules that adverse possession is more properly
               brought as a counterclaim to quiet title and not as a basis to dismiss. This is a final
               order, with no just reason to delay enforcement or appeal.”
¶ 14       Defendant filed his notice of appeal on April 9, 2019.




                                                    -4-
¶ 15                                          II. ANALYSIS
¶ 16                                      A. Standard of Review
¶ 17       Defendant appeals the dismissal of his petition. For the following reasons, we conclude
       that dismissal was proper under section 2-619(a)(9) of the Code, which permits dismissal of
       an action where “the claim asserted against defendant is barred by other affirmative matter
       avoiding the legal effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2018). We
       review de novo the dismissal of a complaint pursuant to section 2-619(a)(9). McIntosh v.
       Walgreens Boots Alliance, Inc., 2019 IL 123626, ¶ 17. We also review de novo a judgment on
       a section 2-1401 petition claiming voidness due to a lack of personal jurisdiction. Deutsche
       Bank National Trust Co. v. Hall-Pilate, 2011 IL App (1st) 102632, ¶ 12.

¶ 18                                         B. Personal Jurisdiction
¶ 19        Defendant argues that the foreclosure court lacked personal jurisdiction over him and the
       trial court erred by dismissing his petition to vacate. Defendant contends that he was served by
       an unauthorized person, pursuant to section 202(a) of the Code, and that the special process
       server’s affidavit that shows the zip code 60623 indicates on the face of the record a failure to
       comply with section 202(a). Therefore, according to defendant, section 2-1401(e)’s bona fide-
       purchaser protections do not apply.
¶ 20        Where, as here, a voidness challenge is brought more than 30 days after a default judgment,
       it may be considered under section 2-1401. See Sarkissian v. Chicago Board of Education, 201
       Ill. 2d 95, 104-05 (2002). Further, a petition brought on voidness grounds is not subject to the
       time, due-diligence, or meritorious-defense requirements applicable to other section 2-1401
       petitions. Id. at 104.
¶ 21        As stated by our supreme court:
                    “In order to have a valid judgment the court must have both jurisdiction over the
                subject matter of the litigation and jurisdiction over the parties. [Citation.] Personal
                jurisdiction may be acquired either by the party’s making a general appearance or by
                service of process as statutorily directed. [Citation.] A judgment rendered by a court
                which fails to acquire jurisdiction over the parties is void and may be attacked and
                vacated at any time, either directly or collaterally. [Citations.]” In re Marriage of
                Verdung, 126 Ill. 2d 542, 547 (1989).
¶ 22        However, even if we assume that the judgment was void, the analysis does not end there.
       Rather, the dispositive question is whether Szczurek was a bona fide purchaser. Where the
       rights of innocent third-party purchasers have attached, a judgment can be collaterally attacked
       only where an alleged personal jurisdictional defect affirmatively appears in the record. State
       Bank of Lake Zurich v. Thill, 113 Ill. 2d 294, 312-13 (1986) (citing Ill. Rev. Stat. 1981, ch.
       110, ¶ 2-1401(e) (now 735 ILCS 5/2-1401(e) (West 2018))). Section 2-1401(e) provides in
       pertinent part:
                “Unless lack of jurisdiction affirmatively appears from the record proper, the vacation
                or modification of an order or judgment pursuant to the provisions of this Section does
                not affect the right, title or interest in or to any real or personal property of any person,
                not a party to the original action, acquired for value after the entry of the order or
                judgment but before the filing of the petition, nor affect any right of any person not a
                party to the original action under any certificate of sale issued before the filing of the


                                                     -5-
               petition, pursuant to a sale based on the order or judgment.” (Emphasis added.) 735
               ILCS 5/2-1401(e) (West 2018).
¶ 23       In determining whether a lack of jurisdiction is apparent from the record, we must look to
       the whole record, which includes the pleadings, the return on the process, and the judgment of
       the court. Thill, 113 Ill. 2d at 313. A lack of jurisdiction is apparent from the record if it does
       not require inquiry beyond the face of the record. Id. at 314. Strict compliance with the statutes
       governing the service of process is required before a court will acquire personal jurisdiction
       over the person served. Sarkissian, 201 Ill. 2d at 109.
¶ 24       Defendant contends that the lack of jurisdiction due to the service defect is apparent on the
       face of the record, citing section 2-202(a) of the Code (735 ILCS 5/2-202(a) (West 2006)),
       which governs service of summons. At the time defendant was served, section 2-202(a)
       provided, in pertinent part, that service in a county with a population of one million or more
       required a court-appointed special process server if service was not provided by a sheriff. 1 Id.
       Defendant argues that service of process occurred in Cook County, without the court
       appointing a special process server to serve process in Cook County, and that, therefore,
       personal jurisdiction was never established. To establish that service took place in Cook
       County, defendant points to the special-process-server affidavit.
¶ 25       The special-process-server affidavit shows that substitute service of the summons and the
       complaint was made on defendant at 1656 S. Central Park Avenue in Chicago, 60623.
       However, the affidavit does not indicate whether defendant was served in Cook or Du Page
       County. Thus, the affidavit does not establish a jurisdictional defect on its face. Therefore, we
       reject defendant’s argument that the record affirmatively shows that service took place in Cook
       County. See National Ass’n v. Rahman, 2016 IL App (2d) 150040, ¶¶ 19, 38-39 (this court
       rejected the defendant’s argument that the summons showed that service took place in Cook
       County, because the address at which defendant was served had portions in both Du Page and
       Cook counties).
¶ 26       Defendant contends that the zip code 60623, as indicated on the special-process-server
       affidavit, exists entirely within the borders of Cook County. Defendant further asserts that,
       because the zip code is in Cook County, a lack of jurisdiction is apparent on the face of the
       record. To support his argument, defendant cites a map of the area within the zip code, which
       shows that it is within Cook County. Defendant’s citation to the map defeats his argument; it
       leads us beyond the face of the record. See Thill, 113 Ill. 2d at 314; see also Rahman, 2016 IL
       App (2d) 150040, ¶ 39 (“[I]t was impossible to determine in which county service occurred
       from the face of the special service affidavit—outside materials were necessary.”).
¶ 27       Defendant urges us to take judicial notice that the zip code 60623 exists within Cook
       County. Generally, courts may take judicial notice of facts that are commonly known or readily
       verifiable from sources of indisputable accuracy. Murdy v. Edgar, 103 Ill. 2d 384, 394 (1984).
       Here, however, the information defendant offers is not appropriate for judicial notice.
       Defendant fails to recognize that the “lack of jurisdiction [must] affirmatively [appear] from
       the record proper.” See 735 ILCS 5/2-1401(e) (West 2018). By asking us to take judicial notice
       that 60623 lies in Cook County, defendant goes beyond the face of the record to establish a

          1
            In 2010, the legislature amended section 2-202(a) to allow special service without a court
       appointment in a county with a population of less than two million. Pub. Act 96-1451, § 5 (eff. Aug.
       20, 2010) (amending 735 ILCS 5/2-202(a)).

                                                    -6-
       defect in service and thus we reject defendant’s request. The affidavit of service itself would
       lead a reasonably prudent purchaser to conclude that service was proper. There is nothing on
       the face of the affidavit to suggest that the process server was unauthorized to serve process,
       contrary to the assertion in the affidavit. Because the jurisdictional defect does not
       affirmatively appear on the face of the record, section 2-1401(e) protects Szczurek’s rights in
       the property.
¶ 28       Defendant argues that the bona fide purchaser protections under section 2-1401(e) do not
       apply to MERS and Ocwen, because they were not the purchasers of the property. “The law
       measures bona fide purchasers and mortgagees under the same standards.” US Bank National
       Ass’n v. Villasenor, 2012 IL App (1st) 120061, ¶ 58. A mortgage of realty is afforded the same
       protections as a bona fide purchaser if the mortgage is supported by consideration and secured
       in good faith, without knowledge or notice of adverse claims. Life Savings & Loan Ass’n of
       America v. Bryant, 125 Ill. App. 3d 1012, 1019 (1984); see also In re Ehrlich, 59 B.R. 646,
       649-50 (Bankr. N.D. Ill. 1986).
¶ 29       Here, the record indicates that MERS was in the same position as Szczurek. MERS’s
       mortgage was supported by consideration and secured in good faith before the petition was
       filed. Therefore, MERS was entitled to bona fide-purchaser status and the protections afforded
       by section 2-1401(e), as the trial court determined. Further, as to Ocwen, as successor in
       interest to Chase Bank, defendant’s mortgagee, it was entitled to protection, because the void
       judgment would not “affect any right of any person not a party to the original action under any
       certificate of sale issued before the filing of the petition, pursuant to a sale based on the order
       or judgment.” 735 ILCS 5/2-1401(e) (West 2018). Accordingly, the trial court properly
       dismissed defendant’s petition against all four third-party defendants, based upon section 2-
       1401(e)’s bona fide purchaser protections. 2
¶ 30       Third-party defendants argue that defendant’s petition should have been barred by laches.
       Laches is an affirmative defense that is equitable, and it requires the party raising it to show
       that there was an unreasonable delay in bringing an action and that the delay caused prejudice.
       Rahman, 2016 IL App (2d) 150040, ¶ 44. Defendant argues that laches does not apply when a
       judgment is void, because a void judgment may be attacked at any time. Although we need not
       address the merits as to whether laches applies here, we note that there were two subsequent
       sales of the property to bona fide purchasers (BFP). Defendant implies that there is no limit to
       the number of transfers of title that a present BFP must examine to determine if a void order
       was entered in proceedings that did not directly result in the transfer to the present BFP. There
       are already equitable exceptions for granting relief from a void judgment, including the one
       that was the basis for the denial of relief in this case. See West Suburban Bank v. Advantage
       Financial Partners, LLC, 2014 IL App (2d) 131146, ¶¶ 26-27 (discussing laches in the context
       of mortgage foreclosures). Although we do not determine if laches applies to this case, we
       agree with the court in West Suburban that laches can preclude relief in an appropriate case
       where prejudice is demonstrated.

           2
            We note that Szczurek filed a motion to dismiss this appeal as moot, based on section 13-107.1 of
       the Code (735 ILCS 5/13-107.1 (West 2018) (providing that any action to recover real property
       following a foreclosure sale must be brought within two years after possession of the property is taken
       by the buyer at the time of sale)). We deny Szczurek’s motion as moot, because to determine the merits
       of the motion we had to determine the merits of the case.

                                                      -7-
¶ 31      For the foregoing reasons, the judgment of the trial court is affirmed.

¶ 32                                      III. CONCLUSION
¶ 33   The judgment of the circuit court of Du Page County is affirmed.

¶ 34      Affirmed.




                                                  -8-